NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   TALASILA, INC.
                      Plaintiff,

                         AND

                M. R. MIKKILINENI,
                 Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2012-5137
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 97-CV-0439, Judge John P. Wiese.
                 ______________________

                 Decided: May 7, 2013
                ______________________

   M.R. MIKKILINENI, of New York, New York, for pro se.

    MICHAEL D. AUSTIN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
2                                        TALASILA, INC.   v. US

With him on the brief were STUART F. DELERY, Principal
Deputy Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and DONALD E. KINNER, Assistant Director.
                ______________________

Before RADER, Chief Judge, REYNA and TARANTO, Circuit
                       Judges.
PER CURIAM.
    M. R. Mikkilineni and Talasila, Inc., appeal the denial
of a motion for relief from a 2000 judgment that dismissed
their complaint. We affirm.
                       BACKGROUND
    In 1996, the United States terminated a contract it
had entered into with Talasila. In June 1997, both Ta-
lasila and Mr. Mikkilineni, the sole shareholder of Ta-
lasila, sued in the Court of Federal Claims to challenge
the termination. In August 1997, Talasila, which is a
Texas corporation, was dissolved.
     The suit proceeded for three years with the plaintiffs
represented by counsel. In 2000, however, after the
initial counsel withdrew and a second counsel appeared
who was not admitted to the Court of Federal Claims bar,
the court dismissed the complaint, without prejudice,
because the corporation lacked counsel and was a neces-
sary plaintiff. The court reasoned that (1) Texas law
allowed the dissolved corporation to bring and prosecute
the contract claim and, under the relevant federal con-
tract-disputes law, the action had to be maintained by the
corporation, not by Mr. Mikkilineni, the corporation’s
successor-in-interest; (2) the Rules of the Court of Federal
Claims required the corporation to be represented by
counsel admitted to the court’s bar; and (3) the corpora-
tion no longer had such representation. Talasila, Inc. v.
United States, No. 97-439C (Fed. Cl. Aug. 17, 2000). Both
the corporation and Mr. Mikkilineni appealed the dismis-
 TALASILA, INC.   v. US                                 3
sal to this court, which affirmed the judgment. Talasila,
Inc. v. United States, 210 F.3d 1064 (Fed. Cir. 2001).
     Both the corporation and Mr. Mikkilineni subsequent-
ly sought to reopen the matter by seeking relief from the
judgment under Court of Federal Claims Rule 60(b). The
Court of Federal Claims denied the motion, and this court
affirmed. Talasila, Inc. v. United States, 36 F. App’x 430
(Fed. Cir. 2002).
    Thereafter, Mr. Mikkilineni brought a second suit in
the Court of Federal Claims, this time on his own, with-
out the corporation as a co-plaintiff. He claimed again, as
he had in the first suit, that he was the successor-in-
interest to the dissolved Talasila and was therefore enti-
tled to pursue the corporation’s contract claim against the
United States without the presence of the corporation.
Judge Yock of the Court of Federal Claims (not the same
judge as in this case) extensively discussed Texas law and
Talasila’s contract with the United States and ruled that
Talasila, which could proceed under Texas law, had to
bring the claim under the relevant federal contract-
dispute law. Judge Yock dismissed the complaint for that
reason and also because the suit was untimely under the
statute of limitations applicable to the challenge to the
1996 contract termination. Mikkilineni v. United States,
No. 01-124C (Fed. Cl. June 21, 2002). Mr. Mikkilineni
again unsuccessfully appealed to this court. Mikkilineni
v. United States, 53 F. App’x 82 (Fed. Cir. 2002).
     Ten years later, in June 2012, Mr. Mikkilineni and
the corporation sought once again to reopen the original
1997 suit, filing another motion for relief under Rule 60.
The Court of Federal Claims denied the motion. We
affirm.
                          DISCUSSION
   The Court of Federal Claims’ denial of Rule 60 relief
can be reversed only if it was an abuse of discretion.
4                                       TALASILA, INC.   v. US
Massachusetts Bay Transp. Auth. v. United States, 254
F.3d 1367, 1378 (Fed. Cir. 2001); Information Sys. &
Networks Corp. v. United States, 994 F.2d 792, 794 (Fed.
Cir. 1993). Whether an abuse of discretion occurred
depends on the standards that govern Rule 60, which
embody a strong, though not unyielding, respect for
finality of judgments. This court pointed out in one of the
earlier appeals in this case that “[m]erely rearguing a
legal position, even with the support of additional author-
ity, is not a basis for relief from a final judgment under
Rule 60(b).” Talasila, 36 F. App’x at 432. Even more
particularly, once the judgment has been affirmed on
appeal, Rule 60 provides no general exception to the
longstanding bar on the trial court’s undoing the affir-
mance based on later presentation of arguments that the
challenger presented, or could have presented, in the
earlier appeal. See, e.g., Seese v. Volkswagenwerk, A.G.,
679 F.2d 336, 337 (3d Cir. 1982); Eutectic Corp. v. Metco,
Inc., 597 F.2d 32, 34 (2d Cir. 1979); 11 Charles A. Wright
et al., Federal Practice and Procedure § 2873, at 608 (3d
ed. 2012). Something significantly more is required for
Rule 60 relief in these circumstances, lest the orderly
process of appeal be subverted and do-overs upset the
repose that finality provides and divert courts’ resources
away from the adjudication of fresh claims.
    The Court of Federal Claims did not abuse its discre-
tion in denying the Rule 60 motion in this case because
the motion is at bottom just a request to reargue what the
earlier appeal(s) decided. The core of Mr. Mikkilineni’s
and Talasila’s argument for reopening this case by setting
aside the 2000 judgment of dismissal is that the corpora-
tion is not a necessary party to bring the contract-dispute
claim, which they say Mr. Mikkilineni could bring by
himself, without the corporation (so that the corporation’s
lack of counsel is immaterial). But Mr. Mikkilineni
unsuccessfully sought to substitute himself for the corpo-
ration on that very ground before the judgment of dismis-
 TALASILA, INC.   v. US                                  5
sal in 2000; and the appeal of that judgment was the
required occasion for pressing that ground, which, if
correct, would have required this court to reverse the
dismissal of the complaint. Under the “mandate” rule,
this court’s affirmance in Talasila, Inc. v. United States,
240 F.3d 1064, settled the matter. See Amado v. Mi-
crosoft Corp., 517 F.3d 1353, 1360 (Fed. Cir. 2008) (pre-
cluding from reconsideration, during a subsequent appeal
in the same case, “any issue within the scope of the judg-
ment [previously] appealed from—not merely those issues
actually raised”); Engel Indus., Inc. v. Lockformer Co., 166
F.3d 1379, 1382-83 (Fed. Cir. 1999) (“[I]ssues actually
decided—those within the scope of the judgment appealed
from, minus those explicitly reserved or remanded by the
court—are foreclosed from further consideration.”). 1
    Mr. Mikkilineni and Talasila identify nothing that re-
quired the Court of Federal Claims to find this case to fall
within one of the very few circumstances that justify
upsetting the finality of a judgment that has been af-
firmed on appeal. They remake the same arguments
rejected at least twice before, and they cite no change of
law or other extraordinary circumstance sufficient to
justify reconsideration of the earlier rulings. They allege
that the United States fraudulently misrepresented Texas
law, but they point to nothing but routine arguments
about the Texas law they had raised to support their
contention. They had every opportunity to answer those
arguments in 2000 and 2001 (and Mr. Mikkilineni an-
swered again in 2002), and this court, like the Court of
Federal Claims, examined the cases that they cited and


   1   In addition, as described above, Mr. Mikkilineni
presented the same argument in 2002 for allowing his
separate suit to proceed, but the Court of Federal Claims
(through a different judge) rejected the argument and
dismissed the suit, and this court affirmed the dismissal.
6                                        TALASILA, INC.   v. US
concluded that “these cases do not support Mikkilineni’s
position” that “under Texas law, he is entitled to maintain
this suit in his own name.” Talasila, 240 F.3d at 1067.
Similarly, they allege that the corporation’s initial counsel
withdrew before trial because of the Court of Federal
Claims judge’s adverse comments about the case, but they
point to nothing but the kinds of statements about the
substance of a case that are a routine part of a judge’s
pretrial discussions with counsel in managing its devel-
opment. In any event, on this point and more generally,
Mr. Mikkilineni and Talasila identify nothing that was
not fully available to them in 2000 as a basis for challeng-
ing the dismissal of their complaint. In these circum-
stances, the Court of Federal Claims acted properly in not
finding an exception to the strong finality policy that
limits Rule 60 relief from judgments affirmed on appeal.
    The Court of Federal Claims also observed that Rule
60(c) requires that a motion under Rule 60(b)—one of the
grounds invoked here—be made within a reasonable time.
Mr. Mikkilineni and Talasila did not file the present
motion for Rule 60 relief for nearly a dozen years after the
complaint was dismissed and ten years after the earlier
appeals were decided. The Court of Federal Claims did
not abuse its discretion in finding that long delay not to
be reasonable.
    For the foregoing reasons, the Court of Federal
Claims committed no abuse of discretion in denying the
Rule 60 motion for relief from the 2000 dismissal. The
judgment is accordingly affirmed.
    No costs.
                       AFFIRMED